                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

JACK STONE,                              )   CIVIL NO. 19-00065 JAO-RLP
                                         )
               Plaintiff,                )   ORDER DENYING WITHOUT
                                         )   PREJUDICE APPLICATION TO
        vs.                              )   PROCEED IN FORMA PAUPERIS
                                         )
UNITED STATES EMBASSY                    )
TOKYO; UNITED STATES                     )
DEPARTMENT OF STATE,                     )
                                         )
               Defendants.               )
                                         )

              ORDER DENYING WITHOUT PREJUDICE APPLICATION
                     TO PROCEED IN FORMA PAUPERIS

        Before the Court is Plaintiff Jack Stone’s (“Plaintiff”) Application to

Proceed In Forma Pauperis (“IFP Application”), filed March 11, 2019. For the

reasons set forth below, the Court DENIES WITHOUT PREJUDICE the IFP

Application.

                                   BACKGROUND

        This instant action arises out of a domestic dispute between Plaintiff and his

estranged wife. Plaintiff’s wife traveled with their minor child from Hawai‘i to

Japan in late 2018, without Plaintiff’s knowledge or consent.1 According to

Plaintiff, his wife has since abandoned their child and will not return the child’s


1
    Plaintiff characterizes her actions as kidnapping.
U.S. passport. Plaintiff, who is currently residing in Japan with their child, has

been attempting to obtain a replacement passport for their child so that he may

bring him back to Hawai‘i.

      On February 6, 2019, Plaintiff filed a document titled “PETITIONER

SEEKS EMERGENCY ORDER TO COMPEL THE U.S. DEPARTMENT OF

STATE, AND THE U.S. EMBASSY IN TOKYO IN JAPAN TO ISSUE

REPLACEMENT PASSPORT FOR PETITIONER’S MINOR CHILD WHO

WAS BROUGHT TO JAPAN IN VIOLATION OF 18 U.S.C. § 1204,” which was

treated as a Complaint. The Court construed the Complaint as requesting

emergency injunctive relief

      On February 8, 2019, the Court issued an Order (1) Dismissing Complaint;

(2) Denying Application to Proceed In Forma Pauperis; and (3) Denying

Emergency Injunctive Relief. Doc. No. 6. The Court granted Plaintiff leave to file

an amended complaint by March 8, 2019 and ordered Plaintiff to concurrently file

an IFP Application or pay the applicable filing fee.

      Plaintiff filed a First Amended Complaint (“FAC”) on March 11, 2019.2 He

requests an order compelling the U.S. Department of State to issue a replacement

passport for his minor child. FAC, Doc. No. 11 at ¶ 23. To satisfy 22 C.F.R


2
  The deadline to file an amended complaint was March 9, 2019. However,
because Plaintiff is proceeding pro se and he mailed the FAC from Japan on March
5, 2019, the Court will accept the untimely filing.
                                          2
§ 51.28’s requirements for execution of a passport application by one parent,

Plaintiff also seeks a ruling, pursuant to 22 C.F.R. § 51.2(F),3 that his estranged

spouse be found “incompetent due to abandonment, and due to neglect and

mistreatment of the child, or in the alternative, remove parental authority of the

mother, due to violating 18 U.S.C. § 1204, abducting the child to Japan.” Id. at

¶ 31. Section 51.28(a)(3)(ii)(F) allows one parent (versus both parents) to execute

a passport application if that parent can provide documentary evidence that he or

she “is the sole parent or has sole custody of the minor.” 22 C.F.R.

§ 51.28(a)(3)(ii). Documentary evidence may include “[a]n order of a court of

competent jurisdiction terminating the parental rights of the non-applying parent or

declaring the non-applying parent or legal guardian to be incompetent.” 22 C.F.R.

§ 51.28(a)(3)(ii)(F).

                                    DISCUSSION

      Plaintiff seeks to proceed in forma pauperis. A court may authorize the

commencement or prosecution of any suit without prepayment of fees by a person

who submits an affidavit that the person is unable to pay such fees. 28 U.S.C.

§ 1915(a)(1). “An affidavit in support of an IFP application is sufficient where it

alleges that the affiant cannot pay the court costs and still afford the necessities of


3
  This is a non-existent provision. Plaintiff cites to non-existent provisions
throughout the FAC. It appears that he intended to reference subsections of 22
C.F.R. § 51.28.
                                           3
life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins

v. E.I. Du Pont De Nemours & Co., Inc., 335 U.S. 331, 339 (1948)). Absolute

destitution is not required to obtain benefits under the IFP statute, but “a plaintiff

seeking IFP status must allege poverty ‘with some particularity, definiteness and

certainty.’” Id. (citation omitted).

      In the IFP Application, Plaintiff represents that his gross wages total

$1,786.00 per month. However, in the FAC, Plaintiff claims that he earns

¥270,000 per month. FAC, Doc. No. 11 at ¶ 4. This is the equivalent of

approximately $2,431.42.4 Plaintiff also represents that he has $5.67 in cash or in a

checking or savings account. Finally, Plaintiff identifies monthly transportation

expenses totaling ¥30,000 ($270.16) and $135,000.00 in student loan debt.

      Although the Court does not exclusively rely on poverty guidelines to

determine whether an IFP application should be granted, such guidelines are

instructive. The Court would ordinarily reference the pertinent Department of

Health and Human Services Poverty Guidelines when considering a litigant’s IFP

application. Because Plaintiff currently resides and is employed in Japan,




4
  Currency conversions are based on the exchange rate at the time this Order was
drafted.

                                           4
however, the Court considers the poverty line in Japan.5 The Organization for

Economic Co-operation and Development, of which Japan is a member, defines

the poverty line as half of the national median income. https://data.oecd.org/

inequality/poverty-rate.htm (last visited March 29, 2019). As of 2015, the poverty

line was $16,700.00. https://www.economist.com/asia/2015/04/04/struggling (last

visited March 29, 2019). The 2016 median household income was $39,165.00.

http://nbakki.hatenablog.com/entry/Distribution_of_ Yearly_ Household_

Incomes_in_Japan_2016 (last visited March 29, 2019). This results in a poverty

line of $19,582.50. Plaintiff’s annual salary totals $21,432.00 or $29,177.04

depending on the monthly income amounts provided by Plaintiff. These figures

exceed Japan’s poverty line.

      Notwithstanding the Court’s prior admonition that Plaintiff’s IFP

Application must completely and accurately respond to all questions, Doc. No. 6 at

6, he has again failed to provide the necessary information for the Court to

ascertain whether he has alleged sufficient poverty. Plaintiff has not disclosed any

month expenses other than ¥30,000 ($270.16) in transportation expenses.

Paragraph 6 of the IFP Application requires a party to disclose “[a]ny housing,

transportation, utilities, or loan payments, or other regular monthly expenses.”


5
  Because the poverty guidelines in Japan and Hawai‘i are relatively similar, the
Court’s determination would not differ based on the application of either guideline
to this case.
                                          5
Moreover, while Plaintiff claims to have substantial student loan debt, he has not

provided his monthly payment amounts, if any.

      Plaintiff represents that his wife and child rely on him for financial support.

Given his multiple allegations that his wife has abandoned their child and failed to

show up for scheduled appointments, and considering that the most recent email

correspondence from his wife dates back to January 15, 2019, the Court questions

the veracity of his representation that he supports his wife financially. In any

event, Plaintiff has not provided the information requested in paragraph 7 of the

IFP Application, which directs the applicant to provide the amount contributed to

each person dependent on the applicant for support.6 For these reasons, Plaintiff

has failed to make a sufficient showing of poverty to proceed in forma pauperis.

      Despite the deficiencies identified above, the Court will grant Plaintiff a

final opportunity to provide complete details about his current financial situation.

Generalized allegations of poverty will not suffice and Plaintiff must fully and

truthfully respond to each paragraph in the IFP Application. Failure to do so will

result in the denial of the IFP Application.




6
  The 2019 Poverty Guideline for Hawai‘i establishes poverty guideline amounts
based on the number of members in a household. Annual Update of the HHS
Poverty Guidelines, 84 Fed. Reg. 1167-02 (Feb. 1, 2019). For example, the
poverty guideline for a household of two is $19,460.00, while the guideline for a
household of three is $24,450.00. Id.
                                          6
                                   CONCLUSION

      In accordance with the foregoing, Court DENIES WITHOUT PREJUDICE

Plaintiff’s IFP Application. If Plaintiff elects to file a new IFP Application, he

must do so by May 1, 2019. To be timely filed, the document must be received by

May 1, 2019. If Plaintiff wishes to proceed without filing a new IFP Application,

he must remit the applicable filing fee by May 1, 2019. Plaintiff is cautioned that

failure to timely file an IFP Application or pay the applicable filing fee will result

in the automatic dismissal of this action.

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, April 1, 2019.




CIVIL NO. 19-00065 JAO-RLP; STONE V. UNITED STATES EMBASSY TOKYO, et al.; ORDER
DENYING WITHOUT PREJUDICE APPLICATION TO PROCEED IN FORMA PAUPERIS



                                             7
